                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA

                               (Alexandria Division)



SOPHIE ROGERS, et al.,                       )
                                             )
      Plaintiffs,                            )
                                             )
v.                                           ) Case # 1:19-cv-1149 (RDA/IDD)
                                             )
VIRGINIA STATE REGISTRAR, et al.,            )
                                             )
      Defendants.                            )




      _________________________________________________________________

                         DOCUMENTARY APPENDIX
                                     TO
         REPLY MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTIONS
       FOR SUMMARY JUDGMENT AND A PERMANENT INJUNCTION AND
     MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
      _________________________________________________________________




                                             Victor M. Glasberg, #16184
                                             Bernadette E. Valdellon, pro hac vice pending
                                             Victor M. Glasberg & Associates
                                             121 S. Columbus Street
                                             Alexandria, VA 22314
                                             703.684.1100 / Fax: 703.684.1104
                                             vmg@robinhoodesq.com
                                             bev@robinhoodesq.com

                                             Counsel for Plaintiffs
                                                  Contents


         Exhibit1


         J        Attorney general’s memorandum on race labeling


         K        Declarations of plaintiffs Ramkishun, Sarfo, Spencer and Poole


         L        New license application form with optional race labeling (also ECF 31-3 p.2)


         M        Cover email from Virginia Supreme Court, Sep. 13, 2019 (also ECF 31-1)

         N        Motion to intervene by State of Virginia, Bostic v. Rainey, Dec. 20, 2013


         O        Amended answer of Janet M. Rainey, Bostic v. Rainey, Jan. 23, 2014 (excerpt)


         P        Memorandum in support of renewed motion for summary judgment, Porter v.
                  Clarke, August 25, 2017 (excerpt)


         Q        Declaration of Laura Grumbine


         R        Declaration of Bernadette E. Valdellon




Racecase/Pldgs/DocAppReplyMemMSJ&Inj(2019-0930)




         1
         The exhibit letters track and then follow the exhibit letters in the documentary appendix
to plaintiffs’ previously filed motion for summary judgment and a permanent in junction.
                                   Certificate of Service

        I, Victor M. Glasberg, hereby certify that on this 30th day of September 2019, I
electronically filed the foregoing Documentary Appendix to Reply Memorandum In Support of
Plaintiffs’ Motions for Summary Judgment and A Permanent Injunction and In Opposition To
Defendants’ Motion to Dismiss with the clerk of the court.




                                                            //s// Victor M. Glasberg
                                                            Victor M. Glasberg, #16184
                                                            Victor M. Glasberg & Associates
                                                            121 S. Columbus Street
                                                            Alexandria, VA 22314
                                                            703.684.1100 / Fax: 703.684.1104
                                                            vmg@robinhoodesq.com

                                                            Counsel for Plaintiffs
